Citation Nr: 9905950	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  98-00 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. §§ 1315, 1318 (West 1991).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active honorable service from February 1969 
to February 1971, and from August 1975 to October 1976.  He 
died in January 1997.  The appellant is the veteran's mother.  

The appeal arises from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit Michigan, denying the benefits at issue here.  

On appeal the representative appears to raise the issue of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for the cause of the veteran's death.  This issue, however, 
is are not currently developed or certified for appellate 
review. Accordingly, this matter is referred to the RO for 
appropriate consideration.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation. 

2.  The veteran was not in receipt of a total disability 
rating for the ten years prior to his death.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  38 
U.S.C.A. § 5107 (West 1991). 

2.  The claim for DIC is legally insufficient.  38 U.S.C.A. 
§§  1315, 1318 (1998); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran died in January 1997, as a result of an 
intracranial hemorrhage.  The approximate interval between 
the onset of the hemorrhage and his death was six hours.  No 
contributing causes were listed on the death certificate.  An 
autopsy was not performed.  

At the time of the veteran's death, service connection had 
been established for post-traumatic stress disorder (PTSD), 
evaluated as 50 percent disabling; a low back strain, 
evaluated as 20 percent disabling; and for residuals of a 
gunshot wound of the right leg, Muscle Group XI, evaluated as 
20 percent disabling.  The combined service-connected 
disability rating was 70 percent.  A total rating based on 
unemployability due to service-connected disabilities had 
been in effect from February 19, 1992.  

The service medical records, and clinical records for years 
thereafter, are negative for any vascular abnormality, injury 
or disease.  The veteran's blood pressure was 100/60 on the 
separation medical examination in January 1971, 110/68 at an 
April 1971 VA examination, 114/66 on the discharge medical 
examination in October 1976, and 124/80 on examination by VA 
in August 1978.  

In February 1997, the appellant submitted a claim for death 
benefits.  She reported that the veteran was living in her 
home and being taken care of by her until his death.  The RO 
responded with a letter informing the appellant that in order 
to adequately consider the claim, she should furnish a copy 
of the terminal hospital summary if available.  Otherwise, 
she was requested to complete the enclosed VA Form 21-4142, 
Authorization for Release of Information, authorizing release 
of the veteran's medical records to VA.  Although she was 
furnished a self addressed reply envelope, no response was 
received from the appellant.  

Analysis

In order for service connection for the cause of the 
veteran's death to be granted it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service- connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.310(a), 3.312 
(1998).

In this case, the threshold question to be answered in this 
case is whether the appellant has presented evidence of a 
well grounded claim; that is, one which is plausible and 
meritorious on its own or capable of substantiation.  If she 
has not, her appeal must fail.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  After carefully 
reviewing the evidence of record, the Board finds that the 
appellant's claim for service connection for the cause of the 
veteran's death is not well-grounded and there is no further 
duty to assist her in the development of this claim.  38 
U.S.C.A. § 5107(a); see Grottveit v. Brown, 5 Vet. App. 91, 
92-3 (1993).

The appellant must satisfy two elements for her claim for 
service connection for the cause of the veteran's death to be 
well grounded.  First, there must be evidence of an 
incurrence or aggravation of a disease or injury in service, 
as shown through lay or medical evidence, as appropriate.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) and Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991).  Secondly, there 
must be evidence of a nexus or relationship between the 
inservice injury or disease and the veteran's death, as shown 
through medical evidence.  See Lathan v. Brown, 7 Vet. App. 
359, 365 (1995), Caluza v. Brown, 7 Vet. App. 498 (1995) and 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Here the appellant maintains that her son's service connected 
PTSD caused stress and hypertension which in turn led to his 
fatal intercranial hemorrhage.  Notably, however, there is no 
competent evidence showing that the veteran had hypertension 
during either his active duty service, or that PTSD caused or 
aggravated PTSD.  Moreover, there is no competent evidence 
linking the cause of the veteran's death, an intercranial 
hemorrhage, to his military service or to PTSD.  Rather, the 
only evidence suggesting that there is such a relationship is 
that contained in the argument presented by the veteran's 
mother and her representative.  Significantly, however, as 
lay persons who are untrained in the field of medicine 
neither is competent to offer an opinion as to the cause of 
the veteran's death.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, as a well grounded claim requires 
competent evidence linking the cause of the veteran's death 
to service or a service connected disorder, the Board must 
conclude that this claim is not well grounded.  Hence, the 
benefit sought on appeal is denied.

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claim was well grounded, the RO accorded the 
claimant greater consideration than her claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claim 
is well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
her.  VAOPGCPREC 16-92; 57 Fed.Reg. 49,747 (1992).

As the foregoing explains the need for competent evidence 
linking the cause of death to the veteran's military service, 
the Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete her 
application.  Robinette v. Brown, 8 Vet. App. 69 (1995).

II. DIC

A dependent parent may be entitled to DIC under 38 U.S.C.A. § 
1315.  A total rating in effect 10 continuous years 
immediately prior to death, may warrant DIC payments.  
38 U.S.C.A. § 1318.  

Assuming arguendo that the appellant has "claimant status" 
as a dependent parent, the record still shows that the 
veteran was only in receipt of a total disability evaluation 
for a little less than five years prior to his demise.  As an 
award of DIC pursuant to the provisions of 38 U.S.C.A. § 1318 
requires that the veteran be totally disabled for the ten 
years prior to death, this claim must be denied as a matter 
of law.  Sabonis, 6 Vet. App. at 430 ("[W]here the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the BVA terminated because of the absence of 
legal merit or the lack of entitlement under the law.")

The appeal is denied.


ORDER

As the claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded, the appeal 
is denied.  The claim of entitlement to dependency and 
indemnity compensation being legally insufficient, the appeal 
is denied.  

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals
 
NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  

